Citation Nr: 0929499	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an umbilical (belly 
button) scar. 

2.  Entitlement to service connection for cervical dysplasia. 

3.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches. 

4.  Entitlement to a compensable initial rating for allergic 
rhinitis.  

5.  Entitlement to a compensable initial rating for an 
appendectomy scar. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to August 
2004. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

Service connection for a depressive disorder and tinnitus was 
granted by a May 2009 rating decision; as such, the only 
issues remaining on appeal are as listed on the first page of 
this decision.  


FINDINGS OF FACT

1.  An umbilical scar was not demonstrated during service and 
there is no competent evidence linking a current umbilical 
scar to service.  

2.  Cervical dysplasia was demonstrated in service and the 
treatment therein included the loop electrosurgical excision 
procedure (LEEP); the record includes a VA medical opinion 
stating that the Veteran's cervical dysplasia is related to 
her military service.  

3.  Migraine headaches have not involved prostrating attacks 
occurring on an average once a month over the last several 
months.

4.  Rhinitis does not include an obstruction of greater than 
50 percent of the nasal passage on both sides, or complete 
obstruction on one side.  

5.  The appendectomy scarring is not unstable, tender or 
painful on examination or objective demonstration; this 
scarring does not result in any limitation of motion or other 
functioning.  


CONCLUSIONS OF LAW

1.  An umbilical scar was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  Cervical dysplasia was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

3.  The criteria for an initial rating in excess of 10 
percent for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §4.124a, 
Diagnostic Code (DC) 8100 (2008).    

4.  The criteria for a compensable rating for allergic 
rhinitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, DC 6522 (2008).   

5.  The criteria for a compensable rating for an appendectomy 
scar are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, DC 7802 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in November 2004 and November 
2008, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  She was also 
informed of her and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  With respect to the 
claims for increased compensation, the November 2008 letter 
was compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Finally, she was provided with information regarding 
ratings and effective dates by the November 2008 letter.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the November 2008 letter was not sent until after 
the initial adjudication of the claims, it was followed by 
readjudication and the issuance of supplemental statement of 
the case in May 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the Veteran with 
actual notice of the information needed to prevail in her 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements she presented.  The Veteran was also afforded 
VA examinations in February and March 2009 that contain 
sufficient information to determine the proper ratings to be 
assigned for the disabilities for which increased 
compensation is clamed.  An April 2009 addendum to these 
examinations includes a medical opinion addressing the 
relationship between service and cervical dysplasia.  As 
such, these examinations are adequate to equitably adjudicate 
the claims for increased compensation on appeal and the claim 
for service connection for cervical dysplasia.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the claim for service connection for a belly 
button scar, a March 2009 VA examination did describe an 
umbilical scar, but did not include an opinion as to whether 
this scar as the result of service.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to this 
issue, there are four factors for consideration.  These four 
factors are:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted with respect to the claim for 
service connection for a belly button scar because, as 
discussed below, there is no evidence meeting the low 
threshold that the evidence "indicates" that there "may" 
be a nexus between a current belly button scar and the 
Veteran's service, such as medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment reports do not reflect an umbilical 
scar, and reports from a September 2003 examination during 
service reflected a physical examination of the skin that did 
not describe scarring of the navel.  The Veteran did not 
specifically refer to a "belly button scar" on a medical 
history or medical assessment she completed proximate to 
service separation in July 2004.  She did at that time refer 
to "surgery scars," and as set forth below, service 
connection has been granted for scarring from an 
appendectomy.  Cervical dysplasia, which describes the 
appearance of abnormal cells on the surface of the cervix, 
was demonstrated in service.  In July 2004, an LEEP was also 
performed, with results to include a high grade squamous 
intraepithelial lesion with moderate dysplasia extending to 
the ectocervical margin, a low grade squamous intraepithelial 
lesion, benign cervical mucosa with acute and chronic 
inflammation and microglandular hyperplasia and scant benign 
endocervical cells.  

The post-service evidence includes reports from the 
aforementioned March 2009 VA examination that in pertinent 
part reflect an umbilical scar of 1 centimeter by 1 
centimeter.  The examiner, who noted that she had reviewed 
the claims file, did not link the umbilical scarring to 
service, nor is there any other competent evidence linking 
such scarring to service.  Cervical dysplasia was also shown 
upon examination in March 2009, and the examiner completed an 
addendum in April 2009 stating that this was related to 
military service. 

With respect to the Veteran's assertions that she has an 
umbilical scar as a result of service, such assertions cannot 
be used to establish a claim as a layperson is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  Espiritu; cf. Jandreau.  The 
Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board finds, however, that 
the Veteran's lay statements in the present case are 
outweighed by the evidence contained in the service treatment 
records and the lack of any other competent medical evidence 
to support a conclusion that the Veteran's umbilical scarring 
is the result of service.   As such, the claim for service 
connection for umbilical scarring must be denied.  Hickson, 
supra.  Finally, in reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection for an umbilical scar, the doctrine is 
not for application.  Gilbert, supra.  
 
As for cervical dysplasia, given the findings from the LEEP 
in service set forth above, and the uncontradicted finding 
from the VA examiner that the Veteran's cervical dysplasia is 
related to her military service, there is sufficient evidence 
of record to find that service connection for this condition 
may be granted.  Hickson, supra.    

B.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings at issue in this case are based on disagreement with 
the assignment of the initial ratings for these conditions 
effective from August 19, 2004, following the initial award 
of service connection by rating action in March 2005.  (The 
initial noncompensable rating assigned for migraine headaches 
by this decision was ultimately increased to 10 percent, also 
effective from August 19, 2004, by a May 2009 rating 
decision).  The United States Court of Appeals for Veterans 
Claims (Court) held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999); See Hart v. Mansfield, 21 Vet App 505 (2007); 
Francisco, 7 Vet. App. at 58.  
 
1.  Migraine Headaches

A rating in excess of 10 percent (30 percent) is warranted 
for migraine headaches with for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  38 C.F.R. § 4.124a, DC 8100.  

As indicated, the May 2009 rating decision assigned a 10 
percent rating for the Veteran's migraine headaches effective 
from the date of the initial noncompensable rating for 
service connection, August 19, 2004.  This action followed a 
March 2009 VA neurological examination that reflects a 
diagnosis of recurring headaches with characteristic migraine 
features, which the examiner stated were not of severe 
intensity and did not preclude the Veteran from continuing 
her routine activities.  The Veteran at that time reported 
that her headaches occurred about once every two months, and 
described them as a "3" in intensity on a scale between one 
and ten.  She reported no worsening in her headaches over the 
last year or two.  

The headaches as described above, to include that by the 
Veteran herself, do not limit the Veteran's ability to 
perform daily tasks and cannot otherwise be reasonably 
described as being "prostrating" as contemplated by 
regulation.  Moreover, she reports that her headaches occur 
on average once every two months, not once a month as 
required for an increased rating under the pertinent 
criteria.  There is otherwise no clinical evidence of record 
that the Veteran has had prostrating attacks of migraine 
headaches occurring on an average once a month over the last 
several months.  As such, a rating in excess of 10 percent is 
not warranted at any time subsequent to the effective date of 
the initial rating, August 19, 2004.  See 38 C.F.R. § 3.400 
(2008); Fenderson, supra. 

2.  Allergic Rhinitis

A compensable (10 percent) rating for allergic rhinitis 
requires an obstruction of greater than 50 percent of the 
nasal passage on both sides, or complete obstruction on one 
side.  38 C.F.R. § 4.97, DC 6522.  

Pertinent clinical evidence from the aforementioned March 
2009 VA examinations includes reports from the Veteran that 
she had a runny nose with sneezing and itchy and watery eyes.  
Also described was nasal congestion and a "constant" 
difficulty with breathing.  The physical examination revealed 
no nasal obstructions or polyps and no evidence of sinus 
disease.  There is otherwise no clinical evidence of a nasal 
obstruction.  In short, as the March 2009 VA examination did 
not show an obstruction of greater than 50 percent of the 
nasal passage on both sides, or a complete obstruction of one 
side, and there is otherwise no objective evidence of such 
findings, a compensable rating for allergic rhinitis cannot 
be assigned at any time subsequent to the effective date of 
the initial rating, August 19, 2004.  See 38 C.F.R. § 3.400 
(2008); Fenderson, supra. 


3.  Appendectomy Scar

The criteria listed under DC 7803 provide for a 10 percent 
rating for superficial scars that are unstable.  Superficial 
scars that were tender and painful on objective demonstration 
warrant a 10 percent rating under DC 7804.  Superficial scars 
that are painful on examination warrant a 10 percent rating 
under DC 7804.  Scars may also be rated on the basis of the 
limitation of function of the part affected under DC 7805.  

The diagnostic criteria for rating skin disabilities also 
provide for a 10 percent rating for scars other than the 
head, face, or neck that are deep or that cause limited 
motion and involve an area or areas exceeding 6 square inches 
(39 sq. cm.).  DC 7801.  A 10 percent rating is warranted for 
scars other than the head, face, or neck that are superficial 
and do not cause limited motion that involve an area or areas 
of 144 square inches (929 sq. cm.) or greater.  DC 7802.  
While amendments to the criteria for rating skin disabilities 
were enacted during the pendency of the appeal, they only 
apply to claims filed on or after October 23, 2008, 
subsequent to the Veteran's claim.  See 73 Fed. Reg. 54708, 
September 23, 2008.  

At the aforementioned March 2009 examination, abdominal scars 
as follows were described:  .5 cm by .1 cm; 1.5 cm by .1 cm; 
.75 cm by .1 cm; and 1.5 by .1 cm.  Also shown was the 
umbilical scar as set forth above.  The scars were said to 
involve no pain or skin breakdown.  There was no tenderness 
on palpation, adherence to underlying tissue, underlying soft 
tissue damage, skin ulcerations or any limitation of 
functioning associated with the scarring.  The examiner noted 
the scars were "barely visible," and that there actually 
was no appendectomy scar because the appendix was removed 
laproscopically.

Applying the pertinent legal criteria to the objective 
clinical findings of record as summarized above, the Board 
concludes that a compensable rating for the service-
appendectomy scar is not warranted under any potentially 
applicable code for rating skin disorders.  A ten percent is 
not warranted under DC 7803 as the service-connected skin 
disability at issue does not involve superficial scars that 
are poorly nourished with repeated ulceration or that are 
unstable.  Moreover, as the evidence above does not 
demonstrate that the service-connected scarring is tender or 
painful on objective demonstration or upon physical 
examination, a compensable rating is not warranted under the 
criteria codified at DC 7804.  The clinical evidence of 
record also does not reveal any limitation of functioning of 
any part affected by the service connected scarring, thus 
precluding increased compensation under the criteria codified 
at DC 7805.  Finally, as this service-connected skin 
disability does not involve scarring that is deep or that 
causes limited motion, or involves no limitation of motion 
but affects an area or areas of 144 square inches or 929 sq. 
cm. or greater, increased compensation cannot be assigned 
under the criteria codified at DCs 7801 and 7802.  
Accordingly, a compensable rating for the Veteran's service-
connected appendectomy scar is not warranted at any time 
subsequent to the effective date of the initial rating, 
August 19, 2004,  See 38 C.F.R. § 3.400; Fenderson, supra. 

4.  Final Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations are not inadequate.  As indicated, ratings in 
excess of that currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned for migraine headaches, 
allergic rhinitis and appendectomy scar.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

The Veteran asserts a much more debilitating condition due to 
her migraine headaches, allergic rhinitis and appendectomy 
scar than was demonstrated by the evidence cited above, and 
the Board fully respects the Veteran's sincere assertions in 
this case.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  Espiritu; cf. Jandreau.  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claims for increased 
initial ratings for migraine headaches, allergic rhinitis and 
an appendectomy scar must be denied.  Gilbert, 1 Vet. App. at 
49.   


ORDER

Entitlement to service connection for an umbilical scar is 
denied. 

Entitlement to service connection for cervical dysplasia is 
granted. 

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches is denied. 

Entitlement to a compensable initial rating for allergic 
rhinitis is denied.  

Entitlement to a compensable initial rating for an 
appendectomy scar is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


